Citation Nr: 1818020	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  05-32 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to October 28, 2003, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 1989 and from January 1991 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction currently resides with the New York, New York RO.

In September 2011, the Veteran testified before a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board remanded the claim in February 2012 for additional development.  Based on the completion of the requested development and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a June 2014 determination, the Board granted an earlier effective date for the TDIU of October 28, 2003 (the prior effective date had been May 5, 2008).  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated the Board's June 2014 determination and remanded the matter for readjudication.  In June 2017, the Veteran filed a motion for reconsideration of the May 2017 Memorandum Decision, based on its failure to address the argument that the Board committed clear and reversible error in the June 2014 decision.  In a July 2017 Memorandum Decision, the Court vacated the prior Memorandum Decision, but found that there was not clear and reversible error in the June 2014 Board decision and again vacated and remanded the issue for reconsideration by the Board.  Specifically, the Court concluded that the Board provided an inadequate statement of reasons and bases for finding that the Veteran properly withdrew his March 2003 claim in April 2003.

Although the July 2017 Memorandum Decision vacated the entirety of the Board's June 2014 decision, as the Appeals Management Center (AMC) effectuated the Board's grant of an effective date of October 28, 2003, in a January 2015 rating decision, the Board will limit its consideration to whether an effective date prior to October 28, 2003, is warranted for TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A claim for TDIU was received October 28, 2003 as part of a claim for increased rating for service-connected disability; there is no document in the claims file prior to that date that could be construed as a claim, formal or informal, for TDIU.

2.  The earliest date of entitlement to TDIU is more than one year prior to the date of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to October 28, 2003, for a grant of TDIU have not been met.  38 U.S.C. §§ 5103 , 5103A, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claims and ultimately remanded the effective date claim for additional development.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Effective Date

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The assignment of effective dates for increased ratings is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  Section 5110(b)(2) provides an exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.

The United States Court of Appeals for Veterans Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Under current regulations, the term claim means a written communication requesting a determination of entitlement or evidencing a belief under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary.  38 C.F.R. § 3.1(p) (2017).  At the relevant time period at issue in this case, however, the term "claim" or "application" meant a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Again, at the relevant time period at issue in this case, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may have been considered an informal claim.  Such informal claim must have identified the benefit sought.  Upon receipt of an informal claim, if a formal claim had not been filed, an application form would have been forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it would have been considered filed as of the date of receipt of the informal claim.  When a claim had been filed which met the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening would have been accepted as a claim.  38 C.F.R. § 3.155 (2003).

During the relevant time period VA regulations stated that once a formal claim for pension or compensation had been allowed, receipt of one of the following would be accepted as an informal claim for increased benefits or an informal claim to reopen.  VA or uniformed services medical records could form the basis of an informal claim for increased benefits where a formal claim for service connection had already been allowed.  38 C.F.R. § 3.157 (2003).  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital would have been accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports was accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions of this regulation applied only when such reports related to examination or treatment of a disability for which service connection had previously been established or when a claim specifying the benefit sought was received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 1992, the Veteran submitted his original claim (VA Form 21-526).  In a June 1992 rating, the RO determined that the Veteran was not entitled to vocational rehabilitation training.  In July 1992, the Veteran submitted another VA Form 21-526.  In October 1992, the RO granted a 10 percent evaluation for a left knee disability, characterized as status post anterior cruciate ligament reconstruction left knee with post-traumatic arthritic degenerative changes, from July 11, 1992.  Following a VA future examination, a confirmed rating decision was issued in October 1994. 

A VA vocational rehabilitation counseling record shows that sessions began on February 11, 2002, and that the Veteran was entitled to the Chapter 31 benefit.  It was noted that he had an impairment to employability due to problems with his left knee.  Specifically, the Veteran's left knee pain reportedly affected his concentration and ability to maintain a productive work pace.  He had problems with work activities involving walking, standing, and digging trenches.  Cold weather also resulted in increased pain.  He had difficulty maintaining regular employment and had periods of unemployment and economic insecurity over the past 2 years.  It was noted that his service-connected disability materially contributed to the impairment and that he had not overcome the effects of this impairment.  Considering he had been unemployed since March 2001 and had experienced problems maintaining steady work for the previous 4 years.  The Veteran was receiving general relief and a serious employment handicap was identified.  After several months of vocational exploration and planning, vocational feasibility was not conclusively determined.

In a statement dated March 29, 2003, and received by VA on April 10, 2003, the Veteran stated, "I am currently 10% for arthritis.  The purpose of this letter is to request evaluation of the following service connected disabilities: head injury, eye injury and depression.  Further I would like to be evaluated for my service connected arthritis disability."

In a statement dated April 21, 2003, and received by VA on April 23, 2003, however, the Veteran's then-representative stated that the Veteran had "advised this service organization he requests to cancel all pending claims.  Please take all appropriate actions necessary to update the BDN to terminate [the Veteran's] pending claims."  

Subsequently, in a June 10, 2003, letter the RO stated, "We are still processing your application for COMPENSATION.  We apologize for the delay.  You will be notified upon completion of processing..."

In response to the June 2003 letter from the RO, the Veteran submitted a statement noting, "On April 21, 2003 I requested that my veteran service representative (Disabled American Veterans) write to the VA to close all pending compensation claims... Please close all compensation claims, as I do not wish to pursue them at this time.  Please close all compensation claims without further processing or consideration."

In September 2003, VA received a memorandum from the Veteran's representative, dated April 25, 2003, reiterating the Veteran's desire to "withdraw all pending claims action" and that he would be "contacting the Department of Veterans Affairs in the future via his representative with his intent to reinitiate any potential claims action."  The Board notes that the specific day of the date stamp for VA's receipt of the memorandum is not entirely legible, but appears to be date stamped as received by VA on September 11, 2013.  In any case, given that the April 25, 2003, memorandum does not appear to have been submitted prior to September 2003 (the original memorandum from Disabled American Veterans withdrawing the claim was dated April 21, 2003), the Board will presume that the April 25, 2003, memorandum referred to in the below September 12, 2003, VA letter was received on or before September 12, 2003.

A September 12, 2003, letter from VA indicated, "We made a decision on your claim for service connected compensation received on April 10, 2003.  A letter dated April 25, 2003 was received from your representative, Disabled American Veterans[,] requesting that your claim be withdrawn.  Therefore, we have canceled your claim for service connected compensation.  Unless we hear from you within 60 days, we will assume you do not want to continue your claim.  However, you may reapply at any time."

In an October 24, 2003, communication, received by VA on October 28, 2003, the Veteran stated, "I am rated 10% service-connected disabled for left knee.  I hereby claim the following additional service-connected disabilities... 4. Result of injury to left leg."  The claims file contains a statement wherein the Veteran requested consideration of unemployability based on continuous marginal employment due to service-connected disability since July 1992 and serious employment handicap.  Based on its position in the claims folder, it appears that this statement was part of the submission received on October 28, 2003.  As noted, the Veteran's current effective date is October 28, 2003, the date these submissions were received by VA.  

The Veteran asserts entitlement to an effective date prior to October 28, 2003, for the award of TDIU benefits.  In an April 2008 statement, the Veteran argued that since 1991, his service-connected disability has interfered with his ability to work.  Specifically, that he has only been able to work part-time or temporary positions, that he has lived below the poverty level, and that he has been unemployed since March 2001.  In a March 2011 statement, the Veteran argued that the earliest definitive date of unemployability was in July 1992, the day following discharge. 

More recently, the Veteran's representative argued that the effective date for the award of TDIU should be the currently assigned October 28, 2003.  At the September 2011 Board hearing, for example, the representative argued that the effective date should be in October 2003.  Moreover, in the October 2011 informal hearing presentation, the representative argued that TDIU should be granted "from his October 2003 date of claim, if not from October 2002."  Alternatively, the representative suggested September 2005 and April 2008 because on both those dates, the medical examiners determined the Veteran was unemployable with the only referenced disabilities being service-connected. 

Initially, the Board notes that, "[w]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  In this case, the Veteran very clearly wanted to withdraw his claims pending from April 2003.  Indeed, the Veteran submitted another statement indicating his desire that the claims had been withdrawn and that he did not want VA to adjudicate the claims at that time.  When he and his representative did not receive notification as to the withdrawal, in September 2003 they again submitted the Veteran's intent to withdraw all claims.  He clearly understood the consequences of his withdrawal, as several of the communications noted that he could and would submit additional claims for the withdrawn disabilities or others in the future.

Based on the foregoing, there was a clear intent on the part of the Veteran to withdraw his April 2003 claim.  The critical question as posed by the June 2017 Memorandum Decision, therefore, is what (if any) significance does the September 2003 letter from the RO play in that withdrawal.  

As noted above, in a September 2003 letter, the RO finally acknowledged the myriad requests for withdrawal.  The Board recognizes that the September 2003 letter did indicate that the RO would consider the claim closed if the Veteran did not communicate with them within 60 days and that "a veteran is entitled to expect that VA means what it says."  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  That said, there is absolutely no indication in the record that the Veteran intended his October 2003 submission to be a response to the September 2003 letter.  Indeed, the Veteran and his representative on multiple occasions had acknowledged that the Veteran could and would submit a new claim or claims for benefits at a later point in time.  It was not until his appeal to the Court that the Veteran or his representatives even raised the potential of the April 2003 claim having survived his explicit withdrawal.  Other than his general contention that the TDIU should extend back to the day following his separation from service, the Veteran and his representative never suggested that he had not definitively withdrawn his April 2003 claim.  Given the Veteran's vociferous objection to the RO continuing his claim in June 2003 and his acknowledgment that he could file a new claim when he desired, it simply is not reasonable to conclude that the October 28, 2003, submission was an intent to continue his previously withdrawn April 2003 claim.

Veterans have the right to file informal claims, claims, notices of disagreements (NODs), and substantive appeals.  A claim is not a NOD and a NOD is not a substantive appeal.  The Veteran can withdraw any of the above.  A Veteran may start the process again by filing another claim.  In my 40 year experience with VA law, it is common that appellants withdraw requests and immediately file new claims.  That is what happened in this instance.  Nothing in the documents reasonably suggests that the withdrawn action was reinstated.  The intent is clear, there was a withdrawal followed by a new claim.  The Board, as the trier of fact, shall not turn the facts in this case into fiction.

Based on the foregoing, the Board concludes that the Veteran's April 2003 claim was withdrawn and was not reinstated based on the September 2003 RO letter and the Veteran's subsequent October 2003 claim for increased rating.

To the extent that the Veteran contends that an earlier effective date is warranted based on VA vocational rehabilitation records constituting an informal claim under the former 38 C.F.R. § 3.157, any such informal claim would be encompassed in the April 2003 claim and subsequent withdrawal.

Finally, the Board has considered whether the Veteran's unemployability began in the year prior to his October 28, 2003, claim for increase.  In that regard, there is conflicting evidence regarding employability.  That is, there was some disagreement as to whether the Veteran was able to perform sedentary work.  Evidence of record suggests that he last worked in either March or April of 2001.  The Veteran underwent numerous functional capacity assessments in connection with his Social Security Administration claim and was eventually found to have a disability onset date of April 2001.  The Board acknowledges that its criteria for unemployability differ from that of the Social Security Administration.  By contrast, the Veteran has reported that since 1992 he had nothing more than marginal employment.  In either case, the overall evidence supports a finding that the earliest date of unemployability is more than one-year prior to the October 2003 date of claim.  The date of claim controls as the effective date.  See 38 U.S.C. § 5110(b).


ORDER

Entitlement to an effective date prior to October 28, 2003, for the grant of TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


